DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

The specification has been amended as follows:

(1) Paragraph [0039], Line 4, replace “infomration” with --information--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art invention appears to be US. Patent application Publication No. 2020/0386733 (Nozaki et al.). However, while Nozaki et al. does teach a drone (7) having a hyperspectral camera, which uses energy emitted from plants to determine if a specific block of a map requires spraying as described in at least paragraphs [0052], [0053], and [0059]; Nozaki et al. does not teach the specifics of operation of the device as described in claim 1 in at least the following part of claim 1: “…and controlling the multispectral camera to capture a multispectral image of each block which at least includes a green light, a red light, a red-edge and a near infrared light; (d) transmitting the navigation parameters and the multispectral image of each block to the central control unit through the wireless communication device by the unmanned aerial vehicle; (e) processing the multispectral image by the central control unit, calculating a projected leaf area index (PLAI) and a normalized difference vegetation index (NDVI) by the multispectral image, and then setting a spray control mode of the spray device corresponding to the block according to the projected leaf area index and the normalized difference vegetation index (NDVI); wherein the projected leaf area index = the total projected leaf area of the plant/the plant area; the normalized difference vegetation index (NDVI) = (near infrared light reflection amount pNIR - red light reflection amount pRED)/(near infrared light reflection amount pNIR+red light reflection amount pRED); and (f) controlling the unmanned aerial vehicle by the central control unit to fly over the farming area sequentially according to the flight path and controlling the spray device to spray the water solution, salt solution, fertilizer solution, and/or pesticide solution to the block according to the spray control mode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649